 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     PAUL S. KUBE
 6
                                    UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                  CASE NO. 1:19-cr-00257-LJO-SKO
                                         )
11                     Plaintiff,        )                  REQUEST FOR MODIFICATION OF
                                         )                  THE PRETRIAL RELEASE CONDITION
12                                       )                  OF LOCATION MONITORING
     vs.                                 )                  PROGRAM CERFEW, AND
13                                       )                  ORDER THEREON
                                         )
14   PAUL S. KUBE,                       )
                                         )
15                                       )                  Judge: Hon. Barbara A. McAuliffe
                       Defendant.        )
16   ____________________________________)
17

18           Defendant PAUL S. KUBE, by and through his Attorney of Record, CAROL MOSES,

19   hereby requests a Pretrial Release Modification that allows the temporary relief of the location

20   monitoring program curfew of Mr. Kube’s Pretrial Release Conditions for the dates of December
21   10, 2019; December 11, 2019; January 8, 2020; and January 9, 2020 so that Mr. Kube may travel

22   during the course and scope of his work to scheduled mediations in Seattle, Washington.

23   Assistant United States Attorney Jeffrey Spivak is aware of this request and has no objection due

24   to Mr. Kube’s compliance and cooperation of pretrial Release Conditions.

25           On September 10, 2019, Mr. Kube was released from custody with release conditions. He

26   was given a curfew restricting him to his residence every day from 8:00 PM to 6:00 AM with a
27   location monitoring ankle device.

28           The above mentioned mediations require Mr. Kube to stay overnight in Seattle,


     ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING PROGRAM CURFEW                                               1
 1   Washington at The Executive Hotel Pacific Seattle, whose address is 400 Spring Street, Seattle,

 2   WA 98104 and whose phone number is (206) 623-3900. Mr. Kube will drive to Seattle,

 3   Washington from his home in East Wenatchee, Washington. Mr. Kube will depart East

 4   Wenatchee on December 10, 2019 at or about 3:00 PM and arrive in Seattle at or about 7:00 PM.

 5   Mr. Kube will travel back to East Wenatchee by the curfew time of 8:00 PM on December 11,

 6   2019 and will repeat the same schedule when he travels to Seattle for the second set of mediations

 7   from January 8, 2020 – January 9, 2020.

 8           Mr. Kube will continue to wear a location monitoring device while traveling to and from

 9   Seattle and while in Seattle. Pretrial Services Officer monitoring Mr. Kube in the Eastern District

10   of Washington, Stephen Krous, and Frank Guerrero, Pretrial Services Officer monitoring Mr.

11   Kube in the Eastern District of California report that Mr. Kube has managed to remain in full

12   compliance with all that has been asked of him and are in complete support of this modification

13   request.

14           The proposed modification of the location monitoring program of the Pretrial Release

15   Conditions for Mr. Kube is FROM:

16
                   CERFEW: You must remain inside your residence every day from 8:00 PM to
17           6:00 AM, or as adjusted by the Pretrial Services Officer for medical, religious services,
             employment or court ordered obligations.
18
     TO:
19
                     During the time you are in Seattle, Washington for scheduled mediations, the
20           location monitoring program curfew will be lifted, with the understanding that once the
             mediations are completed, the location monitoring program curfew will be reinstated.
21   ///
22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


     ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING PROGRAM CURFEW                                                2
 1           All other terms and conditions of Pretrial Release not in conflict with this proposed order

 2   will stay in the same force and effect.

 3

 4

 5   Dated: December 3, 2019                                 /s/Carol Ann Moses
                                                             CAROL ANN MOSES
 6                                                           Attorney for Defendant
 7                                                           PAUL S. KUBE

 8

 9                                                   ORDER

10           The Court accepts the above Proposed Order and adopts its terms as the Order of this

11   Court in case no. 1:19-cr-00257-LJO-SKO. Accordingly, Mr. Kube’s conditions of Pretrial

12   Release are modified as follows:

13
                  1. Conditions of Release for Mr. Kube are hereby modified as to the location
14                   monitoring program curfew to reflect that Mr. Kube will be in Seattle, Washington
                     at The Executive Hotel Pacific Seattle, whose address is 400 Spring Street, Seattle,
15                   WA 98104 and whose phone number is (206) 623-3900 and is ordered as follows:
16                           During the time you are in Seattle, Washington for scheduled mediations,
17                           the location monitoring program curfew will be lifted, with the
                             understanding that once the mediations are completed, the location
18                           monitoring program curfew will be reinstated.

19                2. All other Pretrial Conditions of Release will remain in full force and effect.

20
     IT IS SO ORDERED.
21

22       Dated:     December 3, 2019                            /s/ Barbara   A. McAuliffe            _
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25

26
27

28


     ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING PROGRAM CURFEW                                                  3
